NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50052

                Plaintiff-Appellee,             D.C. No. 3:15-cr-00826-BEN

 v.
                                                MEMORANDUM*
JESUS RAMON BERRELLEZA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Jesus Ramon Berrelleza appeals from the district court’s judgment and

challenges the 144-month sentence imposed upon remand following his guilty-plea

conviction for importation of methamphetamine, in violation of 21 U.S.C. §§ 952

and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Berrelleza contends that the district court erred by denying his request for a

minor role reduction under U.S.S.G. § 3B1.2. He argues that the court improperly

refused to compare him to his likely co-participants in the offense, and did not

consider each of the five factors set forth in the commentary to the Guideline.

      We decline to decide whether the district court’s analysis of Berrelleza’s

request for a minor role reduction was deficient because the record reflects that any

error was harmless. See United States v. Ali, 620 F.3d 1062, 1074 (9th Cir. 2010)

(when an alleged error is harmless, it is not grounds for resentencing). This appeal

followed the court’s second denial of a minor role adjustment.          After noting

Berrelleza’s prior drug smuggling offense, the court explained that “there is no way

in the world … that I would find that this defendant should be given minor role in

this case.” Under these circumstances, we conclude that, even absent the alleged

deficiencies in the court’s minor role analysis, it would have denied the reduction.

      AFFIRMED.




                                          2                                   17-50052